DETAILED ACTION
Allowable Subject Matter
Claims 8-27 are allowed.  The following is an examiner’s statement of reasons for allowance: It is known in the prior art that systems, including aircraft, have propulsion systems that include crossover valves, manifolds, and respective actuators for delivering fuel to the propulsion systems.  As is well known aircraft will typically have two or more fuel storage containers such as in the wings and/or fuselage, and the manifolds and crossover valves allow the fuel from the various containers to be delivered to the propulsion systems such as via numerous fuel injectors.  The prior art also teach that it is known to detect fuel leaks and/or contamination of the fuel using sensors.  The prior art do not appear to teach 
the controller, in response to determining that a value of the at least one fluid property is greater than a threshold value, is configured to control the plurality of actuators to identify which fluid source has the fluid with the value of the at least one fluid property greater than the threshold value.
in combination with the remaining limitations of claims 8, 16 and 21.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856